Citation Nr: 9909526	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  98-12 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bipolar disorder, 
schizophrenia, generalized anxiety disorder and depression.

2.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or upon housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1976.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The veteran is rated 
incompetent for VA purposes.

The Board notes that in the December 1997 rating action the 
RO also determined that new and material evidence had not 
been submitted to reopen a claim for service connection for 
post-traumatic stress disorder.  The March 1998 notice of 
disagreement included disagreement with the RO's decision 
regarding post-traumatic stress disorder.  The RO has not 
issued a statement of the case considering the post-traumatic 
stress disorder claim.  This issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The claim for service connection for bipolar disorder, 
schizophrenia, generalized anxiety disorder and depression is 
not plausible.

2.  The veteran requires assistance on a regular basis due to 
an inability to cook, perform household chores, shop and 
maintain personal hygiene.


CONCLUSIONS OF LAW

1.  The claim for service connection for bipolar disorder, 
schizophrenia, generalized anxiety disorder and depression is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an award of special monthly pension 
based on the need for regular aid and attendance have been 
met.  38 U.S.C.A. §§ 1502(b), 1521(d), 5107 (West 1991); 38 
C.F.R. §§ 3.351, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Bipolar disorder, 
Schizophrenia, Generalized Anxiety Disorder and Depression

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Additionally, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998). 

Service incurrence of psychosis may be presumed if it is 
manifested to a compensable degree within one year of service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well grounded claim.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals before March 1, 
1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

The veteran claims that he has bipolar disorder, paranoid 
schizophrenia, a generalized anxiety disorder, and severe 
depression as a result of service.  The Board notes that the 
record reflects that the veteran was awarded disability 
benefits by the Social Security Administration.  The veteran 
has not alleged that records supportive of his claim for 
service connection for a psychiatric disorder are in the 
possession of the Social Security Administration.  Therefore, 
the Board has determined that further delay of the appellate 
process for the purpose of obtaining records from the Social 
Security Administration is not warranted.

The veteran's service medical records indicate treatment for 
excessive use of alcohol in March 1976.  The records do not 
show any pertinent diagnosis, complaint or abnormal finding.

The first post service medical record in the claims file is a 
December 1994 VA outpatient record showing complaints of 
chronic anxiety, irritability, chronic worry and insomnia.  
The veteran reported that he had no past mental health 
treatment.  A February 1995 VA hospitalization report shows 
treatment for a generalized anxiety disorder.

The veteran's claims file contains numerous VA outpatient and 
inpatient treatment records dated from December 1994 to July 
1997.  These records show treatment for anxiety, depression, 
schizophrenia, psychosis and an adjustment disorder.  There 
is no medical evidence of record suggesting the presence of 
any of the psychiatric disorders at issue within a year of 
the veteran's discharge from service or suggesting that any 
of the disorders are etiologically related to service.  The 
evidence linking the claimed disorders to service is limited 
to the veteran's own statements.  These statements are not 
sufficient to well ground the claim because evidence of a 
medical nexus cannot be established by lay evidence.  See 
Brewer v. West, 11 Vet. App. 228, 234 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran's 
claim must be denied as not well grounded.

II.  Entitlement to Special Monthly Pension

The veteran seeks an award of special monthly pension based 
on the need for regular aid and attendance or upon housebound 
status.  He maintains that he needs to be taken care of by 
his wife and that he is housebound due to his psychiatric 
disorders.

The veteran was hospitalized in June 1997 due to distraught 
feelings.  A judge had ordered that the veteran be separated 
from his family for six months and his wife had told him that 
she was filing for separation.  The clinical records indicate 
that the veteran handled the activities of daily living 
independently.  

The report of a June 1997 social work data base assessment 
indicates that the veteran reported being jailed for a week 
for threatening to hit his wife.  He reported that he was not 
allowed to have contact with his wife but that he lived next 
door to her and she was allowed to have contact with him.

The veteran was afforded a VA examination for housebound 
status and permanent need for regular aid and attendance in 
August 1997.  The examiner noted that the veteran was 
casually dressed and clean.  The examination revealed no 
physical disabilities.  The veteran reported that he was 
socially withdrawn and isolated.  He rarely left the house 
with the exception of trips to the grocery store.  At the 
store, he waited in the car while his wife did the shopping 
because he was unable to tolerate a crowded store.  The 
veteran was impaired in his ability to care for his own 
hygiene and grooming.  In addition, he was unable to cook or 
perform any household chores.  He reported that his wife 
helped him to undress at night.  The veteran's wife stated 
that on a typical day the veteran lacked initiative and 
interest and did nothing but watch television.  She stated 
that he was able to do little else because of his depressed 
mood.  The diagnosis was chronic paranoid schizophrenia.  The 
examiner noted that daily skilled services were not 
indicated.    

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  
38 U.S.C.A. § 1521(d).  A person will be considered to be in 
need of regular aid and attendance if such person is so 
helpless or so nearly helpless as to need the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.351.

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
function which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  C.F.R. § 
3.352(a).

The veteran has been found to be incompetent for VA purposes 
due to his psychiatric impairment.  The VA examiner who 
performed the August 1997 examination for aid and attendance 
and housebound purposes found the veteran's psychiatric 
impairment to be of such severity as to render him unable to 
maintain personal hygiene, cook, shop or perform household 
chores without assistance.  The examiner's conclusions are 
uncontroverted.  Therefore, the Board concludes that the 
veteran does meet the criteria for special monthly pension 
based upon the need for regular aid attendance.  Since the 
Board has found the veteran to be entitled to special monthly 
pension at the aid and attendance rate, the issue of 
entitlement to special monthly pension at the housebound rate 
is rendered moot.


ORDER

Entitlement to service connection for bipolar disorder, 
schizophrenia, generalized anxiety disorder and depression is 
denied.



Entitlement to special monthly pension based on the need for 
regular aid and attendance is granted.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 
LBERT	



- 8 -


- 1 -


